DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 1 of 13



                                                 BENDAU & BENDAU PLLC
                                             1   Clifford P. Bendau, II (AZ Bar No. 030204)
                                                 Christopher J. Bendau (AZ Bar No. 032981)
                                             2   P.O. Box 97066
                                                 Phoenix, Arizona 85060
                                             3   Telephone: (480) 382-5176
                                                 Fax: (480) 304-3805
                                             4   Email: cliffordbendau@bendaulaw.com
                                                        chris@bendaulaw.com
                                             5   Attorneys for Plaintiff
                                             6
                                                                          UNITED STATES DISTRICT COURT
                                             7
                                                                                 DISTRICT OF ARIZONA
                                             8
                                             9    Darren Treanor,                              No. ____________________________
                                            10                          Plaintiff,
                                                                                               COMPLAINT
                                            11    v.
 BENDAU & BENDAU PLLC




                                            12    Pioneer VNS, Inc. and Greg Lyon and
                                                  Jane Doe Lyon, a Married Couple,
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                                                        Defendants.
                                            14
                                            15
                                                        Plaintiff, Darren Treanor (“Plaintiff”), sues the Defendants, Pioneer VNS, Inc. and
                                            16
                                            17   Greg Lyon and Jane Doe Lyon, a married couple (collectively, “Defendants”), and
                                            18   alleges as follows:
                                            19
                                                                             PRELIMINARY STATEMENT
                                            20
                                                        1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees,
                                            21
                                            22   costs, and interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et
                                            23   seq.; the Arizona Minimum Wage Act (“AMWA”), Arizona Revised Statutes (“A.R.S.”);
                                            24
                                                 and the Arizona Wage Act (“AWA”), A.R.S. Title 23, Chapter 8.
                                            25
                                                        2.     The FLSA was enacted “to protect all covered workers from substandard
                                            26
                                            27   wages and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S.
                                            28
                                                                                            -1-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 2 of 13




                                                 728, 739 (1981). Under the FLSA, employers must pay all non-exempt employees a
                                             1
                                             2   minimum wage of pay for all time spent working during their regular 40-hour
                                             3   workweeks. See 29 U.S.C. § 206(a). Under the FLSA, employers must pay all non-
                                             4
                                                 exempt employees one and one-half their regular rate of pay for all hours worked in
                                             5
                                                 excess of 40 hours in a workweek. See 29 U.S.C § 207.
                                             6
                                             7          3.     The AMWA, A.R.S § 23-363, et seq., establishes a minimum wage within
                                             8   the State of Arizona.
                                             9
                                                        4.     The AWA, A.R.S § 23-350, et seq., establishes the law regarding the
                                            10
                                                 payment of wages within the State of Arizona.
                                            11
 BENDAU & BENDAU PLLC




                                            12                                 JURISDICTION AND VENUE
                        Phoenix, AZ 85060




                                            13          5.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and
                         P.O. Box 97066




                                            14
                                                 29 U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of
                                            15
                                                 the United States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. §
                                            16
                                            17   1367 because the state law claims asserted herein are so related to claims in this action

                                            18   over which this Court has subject matter jurisdiction that they form part of the same case
                                            19
                                                 or controversy under Article III of the United States Constitution.
                                            20
                                                        6.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because
                                            21
                                            22   acts giving rise to the claims of Plaintiff occurred within the District of Arizona, and

                                            23   Defendants regularly conduct business in and have engaged in the wrongful conduct
                                            24
                                                 alleged herein – and, thus, are subject to personal jurisdiction in – this judicial district.
                                            25
                                            26
                                            27
                                            28
                                                                                               -2-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 3 of 13




                                                                                          PARTIES
                                             1
                                             2          7.     At all material times, Plaintiff is an individual residing in Maricopa County,
                                             3   Arizona, and is a former employee of Defendants.
                                             4
                                                        8.     At all material times, Defendant Pioneer VNS, Inc. was a company duly
                                             5
                                                 licensed to transact business in the State of Arizona. At all material times, Defendant
                                             6
                                             7   Pioneer VNS, Inc.does business, has offices, and/or maintains agents for the transaction
                                             8   of its customary business in Maricopa County, Arizona.
                                             9
                                                        9.     Defendant Pioneer VNS, Inc. is an California company, authorized to do
                                            10
                                                 business in the State of Arizona and is at all relevant times Plaintiff’s employer as
                                            11
 BENDAU & BENDAU PLLC




                                            12   defined by 29 U.S.C. § 203(d).
                        Phoenix, AZ 85060




                                            13          10.    Under the FLSA, Pioneer VNS, Inc. is an employer. The FLSA defines
                         P.O. Box 97066




                                            14
                                                 “employer” as any person who acts directly or indirectly in the interest of an employer in
                                            15
                                                 relation to an employee. At all relevant times, Pioneer VNS, Inc. had the authority to hire
                                            16
                                            17   and fire employees, supervised and controlled work schedules or the conditions of

                                            18   employment, determined the rate and method of payment, and maintained employment
                                            19
                                                 records in connection with Plaintiff’s employment with Defendants. As a person who
                                            20
                                                 acted in the interest of Defendants in relation to the company’s employees, Pioneer VNS,
                                            21
                                            22   Inc. is subject to liability under the FLSA.

                                            23          11.    Defendant Greg Lyon and Jane Doe Lyon are, upon information and belief,
                                            24
                                                 husband and wife. They have caused events to take place giving rise to the claims in this
                                            25
                                                 Complaint as to which their marital community is fully liable. Greg Lyon and Jane Doe
                                            26
                                            27
                                            28
                                                                                                -3-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 4 of 13




                                                 Lyon are owners of Pioneer VNS, Inc. and were at all relevant times Plaintiff’s employer
                                             1
                                             2   as defined by the FLSA, 29 U.S.C. § 203(d).
                                             3             12.   Under the FLSA, Defendants Greg Lyon and Jane Doe Lyon are
                                             4
                                                 employers. The FLSA defines “employer” as any individual who acts directly or
                                             5
                                                 indirectly in the interest of an employer in relation to an employee. Greg Lyon and Jane
                                             6
                                             7   Doe Lyon are owners of Pioneer VNS, Inc. At all relevant times, they had the authority
                                             8   to hire and fire employees, supervised and controlled work schedules or the conditions of
                                             9
                                                 employment, determined the rate and method of payment, and maintained employment
                                            10
                                                 records in connection with Plaintiff’s employment with Defendants. As persons who
                                            11
 BENDAU & BENDAU PLLC




                                            12   acted in the interest of Defendants in relation to the company’s employees, Greg Lyon
                        Phoenix, AZ 85060




                                            13   and Jane Doe Lyon are subject to individual liability under the FLSA.
                         P.O. Box 97066




                                            14
                                                           13.   Plaintiff is further informed, believes, and therefore alleges that each of the
                                            15
                                                 Defendants herein gave consent to, ratified, and authorized the acts of all other
                                            16
                                            17   Defendants, as alleged herein.

                                            18             14.   Defendants, and each of them, are sued in both their individual and
                                            19
                                                 corporate capacities.
                                            20
                                                           15.   Defendants are jointly and severally liable for the injuries and damages
                                            21
                                            22   sustained by Plaintiff.

                                            23             16.   At all relevant times, Plaintiff was an “employee” of Defendants Pioneer
                                            24
                                                 VNS, Inc., and Greg Lyon and Jane Doe Lyon as defined by the FLSA, 29 U.S.C. § 201,
                                            25
                                                 et seq.
                                            26
                                            27
                                            28
                                                                                                -4-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 5 of 13




                                                        17.       The provisions set forth in the FLSA, 29 U.S.C. § 201, et seq., apply to
                                             1
                                             2   Defendants Pioneer VNS, Inc., and Greg Lyon and Jane Doe Lyon.
                                             3          18.       At all relevant times, Defendants Pioneer VNS, Inc., and Greg Lyon and
                                             4
                                                 Jane Doe Lyon were and continue to be “employers” as defined by the FLSA, 29 U.S.C.
                                             5
                                                 § 201, et seq.
                                             6
                                             7          19.       The provisions set forth in the A.R.S. Title 23, Articles 7 and 8 apply to
                                             8   Defendants Pioneer VNS, Inc., and Greg Lyon and Jane Doe Lyon.
                                             9
                                                        20.       At all relevant times, Plaintiff was an “employee” of Defendants Pioneer
                                            10
                                                 VNS, Inc., and Greg Lyon and Jane Doe Lyon as defined by the Arizona A.R.S. § 23-
                                            11
 BENDAU & BENDAU PLLC




                                            12   350, et seq.
                        Phoenix, AZ 85060




                                            13          21.       At all relevant times, Defendants Pioneer VNS, Inc., and Greg Lyon and
                         P.O. Box 97066




                                            14
                                                 Jane Doe Lyon were and continue to be “employers” as defined by A.R.S. § 23-350.
                                            15
                                                        22.       At all relevant times, Plaintiff was an “employee” of Defendants Pioneer
                                            16
                                            17   VNS, Inc., and Greg Lyon and Jane Doe Lyon as defined by A.R.S. § 23-362.

                                            18          23.       At all relevant times, Defendants Pioneer VNS, Inc., and Greg Lyon and
                                            19
                                                 Jane Doe Lyon were and continue to be “employers” as defined by A.R.S. § 23-362.
                                            20
                                                        24.       Defendants Pioneer VNS, Inc., and Greg Lyon and Jane Doe Lyon
                                            21
                                            22   individually and/or through an enterprise or agent, directed and exercised control over

                                            23   Plaintiff’s work and wages at all relevant times.
                                            24
                                                        25.       Plaintiff, in his work for Defendants, was employed by an enterprise
                                            25
                                                 engaged in commerce that had annual gross sales of at least $500,000.
                                            26
                                            27
                                            28
                                                                                                -5-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 6 of 13




                                                        26.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                             1
                                             2   commerce or the production of goods for commerce.
                                             3          27.     At all relevant times, Plaintiff, in his work for Defendants, was engaged in
                                             4
                                                 interstate commerce.
                                             5
                                                        28.     Plaintiff, in his work for Defendants, regularly handled goods produced or
                                             6
                                             7   transported in interstate commerce.
                                             8                                   NATURE OF THE CLAIM
                                             9
                                                        29.     Defendants own and/or operate as Pioneer VNS, Inc., an enterprise doing
                                            10
                                                 business in Maricopa County, Arizona.
                                            11
 BENDAU & BENDAU PLLC




                                            12          30.     Defendants are a delivery and logistics company that contracts with Lowe’s
                        Phoenix, AZ 85060




                                            13   to deliver to Customers’ homes or other destinations products purchased they purchase
                         P.O. Box 97066




                                            14
                                                 from Lowe’s.
                                            15
                                                        31.     Plaintiff was hired by Defendants as a driver’s helper and later an installer
                                            16
                                            17   and worked for Defendants between approximately May 2021 and July 2021.

                                            18          32.     Defendants, in their sole discretion, agreed to pay Plaintiff a flat $160 daily
                                            19
                                                 rate, regardless of how many hours he worked in a given workweek.
                                            20
                                                        33.     At all relevant times, in his work for Defendants, Plaintiff’s primary job
                                            21
                                            22   duties included, but were not limited to, helping drivers deliver and install the

                                            23   aforementioned products.
                                            24
                                                        34.     At all relevant times during his employment with Defendants, Plaintiff
                                            25
                                                 generally worked approximately 60 to 70 hours per week.
                                            26
                                            27
                                            28
                                                                                               -6-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 7 of 13




                                                        35.   In the final two workweeks of his employment, Plaintiff worked
                                             1
                                             2   approximately 70 hours for Defendants, and Defendants did not pay him any wage
                                             3   whatsoever for such time worked.
                                             4
                                                        36.   Defendants informed Plaintiff that, as a result of apparent damage done to a
                                             5
                                                 refrigerator, they would not be paying him any of his final paycheck.
                                             6
                                             7          37.   To date, Defendants have not paid Plaintiff any wage whatsoever for such
                                             8   time worked during the final workweek of his employment.
                                             9
                                                        38.   As a result of not having paid any wage whatsoever to Plaintiff for such
                                            10
                                                 hours worked, Defendants failed to pay the applicable minimum wage to Plaintiff.
                                            11
 BENDAU & BENDAU PLLC




                                            12          39.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                        Phoenix, AZ 85060




                                            13   whatsoever for such hours worked, Defendants have violated 29 U.S.C. § 206(a).
                         P.O. Box 97066




                                            14
                                                        40.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                            15
                                                 whatsoever for such hours worked, Defendants have violated the AMWA, A.R.S. § 23-
                                            16
                                            17   363.

                                            18          41.   As a result of Defendants’ willful failure to compensate Plaintiff any wage
                                            19
                                                 whatsoever for such hours worked, Defendants have violated the AMA, A.R.S., § 23-
                                            20
                                                 351.
                                            21
                                            22          42.   Defendants have and continue to violate the FLSA by not paying Plaintiff

                                            23   the full applicable minimum wage for all hours worked during his regular workweeks.
                                            24
                                                        43.   Defendants have and continue to violate the AMWA by not paying Plaintiff
                                            25
                                                 the full applicable minimum wage for all hours worked during his regular workweeks.
                                            26
                                            27
                                            28
                                                                                            -7-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 8 of 13




                                                        44.    Defendant have and continue to violate the AWA by not paying Plaintiff
                                             1
                                             2   any wage whatsoever for all hours worked during his regular workweeks.
                                             3          45.    Plaintiff is a covered employee within the meaning of the FLSA.
                                             4
                                                        46.    Plaintiff is a covered employee within the meaning of the AMWA.
                                             5
                                                        47.    Plaintiff is a covered employee within the meaning of the AWA.
                                             6
                                             7          48.    Plaintiff was a non-exempt employee.
                                             8          49.    Defendants refused and/or failed to properly disclose to or apprise Plaintiff
                                             9
                                                 of his rights under the FLSA.
                                            10
                                                        50.    Defendants individually and/or through an enterprise or agent, directed and
                                            11
 BENDAU & BENDAU PLLC




                                            12   exercised control over Plaintiff’s work and wages at all relevant times.
                        Phoenix, AZ 85060




                                            13          51.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                         P.O. Box 97066




                                            14
                                                 from Defendants compensation for unpaid wages, an additional amount equal amount as
                                            15
                                                 liquidated damages, interest, and reasonable attorney’s fees and costs of this action under
                                            16
                                            17   29 U.S.C. § 216(b).

                                            18          52.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            19
                                                 from Defendants compensation for unpaid wages, an additional amount equal to twice the
                                            20
                                                 unpaid wages as liquidated damages, interest, and reasonable attorney’s fees and costs of
                                            21
                                            22   this action under A.R.S § 23-363.

                                            23          53.    Due to Defendants’ illegal wage practices, Plaintiff is entitled to recover
                                            24
                                                 from Defendants compensation an amount that is treble his unpaid wages, and interest
                                            25
                                                 under A.R.S § 23-355.
                                            26
                                            27
                                            28
                                                                                             -8-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 9 of 13




                                                                        COUNT ONE: FAIR LABOR STANDARDS ACT
                                             1
                                                                           FAILURE TO PAY MINIMUM WAGE
                                             2
                                                        54.         Plaintiff realleges and incorporates by reference all allegations in all
                                             3
                                             4   preceding paragraphs.

                                             5          55.         Defendants willfully failed or refused to pay Plaintiff any wages
                                             6
                                                 whatsoever for any of the hours that Plaintiff worked for them during the final workweek
                                             7
                                                 of his employment.
                                             8
                                             9          56.         Defendants’ practice of willfully failing or refusing to pay Plaintiff at the

                                            10   required minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).
                                            11
 BENDAU & BENDAU PLLC




                                                        57.         Plaintiff is therefore entitled to compensation for the full applicable
                                            12
                                                 minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14   liquidated damages, together with interest, reasonable attorney’s fees, and costs.

                                            15          WHEREFORE, Plaintiff, Darren Treanor, respectfully requests that this Court
                                            16
                                                 grant the following relief in Plaintiff’s favor, and against Defendants:
                                            17
                                                        A.          For the Court to declare and find that the Defendant committed one of more
                                            18
                                            19                      of the following acts:

                                            20                 i.          Violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                            21                             206(a), by failing to pay proper minimum wages;
                                            22
                                                              ii.          Willfully violated minimum wage provisions of the FLSA, 29
                                            23
                                            24                             U.S.C. § 206(a) by willfully failing to pay proper minimum wages;

                                            25          B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                            26                      determined at trial;
                                            27
                                            28
                                                                                                   -9-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 10 of 13




                                                        C.     For the Court to award compensatory damages, including liquidated
                                             1
                                             2                 damages pursuant to 29 U.S.C. § 216(b), to be determined at trial;
                                             3          D.     For the Court to award prejudgment and post-judgment interest;
                                             4
                                                        E.     For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                             5
                                                               action pursuant to 29 U.S.C. § 216(b) and all other causes of action set
                                             6
                                             7                 forth herein;
                                             8          F.     Such other relief as this Court shall deem just and proper.
                                             9
                                                                  COUNT TWO: ARIZONA MINIMUM WAGE ACT
                                            10                        FAILURE TO PAY MINIMUM WAGE
                                            11
 BENDAU & BENDAU PLLC




                                                        58.    Plaintiff realleges and incorporates by reference all allegations in all
                                            12
                                                 preceding paragraphs.
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14          59.    Defendants willfully failed or refused to pay Plaintiff any wages

                                            15   whatsoever for any of the hours that Plaintiff worked for them during the final workweek
                                            16
                                                 of his employment.
                                            17
                                                        60.    Defendants’ practice of willfully failing or refusing to pay Plaintiff at the
                                            18
                                            19   required minimum wage rate violates the AMWA, A.R.S. § 23-363.

                                            20          61.    Plaintiff is therefore entitled to compensation for the full applicable
                                            21   minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                            22
                                                 liquidated damages, together with interest, reasonable attorney’s fees, and costs.
                                            23
                                            24          WHEREFORE, Plaintiff, Darren Treanor, respectfully requests that this Court

                                            25   grant the following relief in Plaintiff’s favor, and against Defendants:
                                            26
                                            27
                                            28
                                                                                             -10-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 11 of 13




                                                       A.          For the Court to declare and find that the Defendants committed one of
                                             1
                                             2                     more of the following acts:
                                             3                i.          Violated minimum wage provisions of the AMWA, A.R.S. § 23-
                                             4
                                                                          363, by failing to pay proper minimum wages;
                                             5
                                                             ii.          Willfully violated minimum wage provisions of the AMWA, A.R.S.
                                             6
                                             7                            § 23-363 by willfully failing to pay proper minimum wages;
                                             8         B.          For the Court to award Plaintiff’s unpaid minimum wage damages, to be
                                             9
                                                                   determined at trial;
                                            10
                                                       C.          For the Court to award compensatory damages, including liquidated
                                            11
 BENDAU & BENDAU PLLC




                                            12                     damages pursuant to A.R.S. § 23-364, to be determined at trial;
                        Phoenix, AZ 85060




                                            13         D.          For the Court to award prejudgment and post-judgment interest;
                         P.O. Box 97066




                                            14
                                                       E.          For the Court to award Plaintiff reasonable attorneys’ fees and costs of the
                                            15
                                                                   action pursuant to A.R.S. § 23-364 and all other causes of action set forth
                                            16
                                            17                     herein;

                                            18         F.          Such other relief as this Court shall deem just and proper.
                                            19
                                                                             COUNT THREE: ARIZONA WAGE ACT
                                            20                                 FAILURE TO PAY WAGES OWED
                                            21         62.         Plaintiff realleges and incorporates by reference all allegations in all
                                            22
                                                 preceding paragraphs.
                                            23
                                            24         63.         Defendants willfully failed or refused to pay Plaintiff wages for the hours

                                            25   that Plaintiff worked for them during the final workweek of his employment.
                                            26
                                            27
                                            28
                                                                                                 -11-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 12 of 13




                                                        64.    Defendant’s practice of willfully failing to pay Plaintiff wages for labor
                                             1
                                             2   performed violates the AWA, A.R.S. § 23-351.
                                             3          65.    Plaintiff is therefore entitled to compensation for the full applicable
                                             4
                                                 minimum wage at an hourly rate, to be proven at trial, plus an additional equal amount as
                                             5
                                                 liquidated damages, together with interest, costs, and reasonable attorney fees.
                                             6
                                             7          WHEREFORE, Plaintiff, Darren Treanor, individually, respectfully requests that
                                             8   this Court grant the following relief in Plaintiff’s favor, and against Defendants:
                                             9
                                                        A.     For the Court to declare and find that the Defendants violated A.R.S. Title
                                            10
                                                               23, Chapter 2, by failing to pay wages owed to Plaintiff;
                                            11
 BENDAU & BENDAU PLLC




                                            12          B.     For the Court to award compensatory damages, including treble the amount
                        Phoenix, AZ 85060




                                            13                 of wages owed to Plaintiffs, pursuant to A.R.S. § 23-355, to be determined
                         P.O. Box 97066




                                            14
                                                               at trial;
                                            15
                                                        C.     For the Court to award prejudgment and post-judgment interest;
                                            16
                                            17          D.     For the Court to award Plaintiff reasonable attorneys’ fees and costs;

                                            18          E.     Such other relief as this Court shall deem just and proper.
                                            19
                                                                                 JURY TRIAL DEMAND
                                            20
                                                        Plaintiff hereby demands a trial by jury on all issues so triable.
                                            21
                                            22          RESPECTFULLY SUBMITTED this 29th Day of July, 2021.

                                            23                                              BENDAU & BENDAU PLLC
                                            24
                                                                                                    By: /s/ Clifford P. Bendau, II
                                            25                                                      Clifford P. Bendau, II
                                                                                                    Christopher J. Bendau
                                            26                                                      Attorney for Plaintiff
                                            27
                                            28
                                                                                             -12-
                                            29
                                            30
DocuSign Envelope ID: 4027D645-412F-421A-B4E2-58D1301CD881
                                                  Case 2:21-cv-01331-SMB Document 1 Filed 07/30/21 Page 13 of 13



                                                                                         VERIFICATION
                                             1
                                                        Plaintiff, Darren Treanor, declares under penalty of perjury that he has read the foregoing
                                             2
                                             3   Verified Complaint and is familiar with the contents thereof. The matters asserted therein are

                                             4   true and based on his personal knowledge, except as to those matters stated upon information and

                                             5   believe, and, as to those matters, he believes them to be true.
                                             6
                                             7
                                             8                                                          Darren Treanor
                                             9
                                            10
                                            11
 BENDAU & BENDAU PLLC




                                            12
                        Phoenix, AZ 85060




                                            13
                         P.O. Box 97066




                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                 -13-
                                            29
                                            30
